Citation Nr: 1527158	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-34 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial compensable rating for flatfeet. 

2. Entitlement to service connection for a right fourth finger strain (right hand condition). 

3. Entitlement to service connection for bilateral onychomycosis (toenail condition), to include as secondary to service-connected flatfeet. 

4. Entitlement to service connection for bilateral arthritis of the foot (foot condition), to include as secondary to service-connected flatfeet.  


REPRESENTATION

Appellant represented by:	John E. Walus, Esquire. 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of two rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). In February 2012, the RO granted the Veteran's claim for service connection for flatfeet, and provided a non-compensable rating for the condition; in the same decision, the RO denied the Veteran's claim for service connection for his claim for a right hand condition. Subsequently, in April 2012, the RO denied the Veteran's claims of service connection for both a foot condition and a toenail condition. 

The Veteran presented testimony at Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015. A transcript of said hearing is associated with the claims file.  
	
A review of the VBMS paperless claims processing system was conducted. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2014). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Board notes that the Veteran was afforded two VA Compensation and Pension (C&P) examinations for the claimed disabilities in January 2012 and April 2012. In January 2012, the Veteran was afforded examination to evaluate the, then, current condition of the Veteran service-connected flatfeet and to evaluate the nature of the Veteran's claimed right hand condition. Subsequently, in April 2012, a VA examiner evaluated the nature and etiology of the Veteran's claimed foot condition and toenail condition. However, the Board finds that both examinations are inadequate for the basis of any adjudication on the merit and additional evidentiary development must be performed prior to appellate review. 

Increased Rating - Flatfeet 

The Veteran was afforded a VA C&P examination for his claim for increased rating for flatfeet in January 2012, more than three years ago. The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). In this case, however, further allegations of a diminishing/changing condition regarding the Veteran's flatfeet have been set forth by the Veteran since that examination. Specifically, the Veteran has asserted a further diminished ability to walk or stand for a prolonged period of time, with increased pain, tenderness and swelling.   

The Board notes that, where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993). As noted above, not only is this last examination remote, but the Veteran has also asserted that his condition has worsened since the previous VA examination. The Board finds that in light of these allegations of an increased in the severity of the Veteran's service-connected flatfoot condition, the Veteran's 2012 VA examination no longer reflects the Veteran's current level of disability regarding his flatfeet. Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of an increased rating for his flatfeet. See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Service Connection - Right Hand Condition 

In January 2012, during the VA examination noted above, the Veteran's right hand condition was also evaluated to determine its nature and etiology. During the examination the Veteran reported constant pain and stiffening in his right hand, with some deformity around his fourth finger/knuckle. Specifically, he noted limited use of his hand and fingers, especially when bending them, as he needs to as an organ player. The examiner noted a diagnosis of right 4th finger strain, and provided a negative nexus opinion, stating that the Veteran's condition was less likely than not related to his military service. The examiner opined that since there was no evidence of any injury or incurrence to the Veteran's hands in service, there was in-turn no relation between his condition and his service. 

The Board, however, finds that this examination and nexus opinion to be inadequate as the examiner failed to consider and discuss relevant factual premises that go directly to the question of service connection. The Board notes that the record shows that the Veteran has alleged several in-service incidents/injures to the Veteran's hand condition that were not discussed in the VA examiners nexus opinion. First, the Veteran's service treatment records (STR) show that on several occasions during service, the Veteran reported to sick-call with issues having to do with his hand, to include a bite to the small finger, right hand trauma, right hand pain and swollen hands. See Service Treatment Record dated October 1968, April 1967, and March 1968. Second, during the Veteran's April 2015 hearing before the undersigned VLJ, the Veteran elaborately described an event during his deployment in Germany that caused further injury to his right hand, specifically his 4th finger. See Hearing Transcripts, April 2015, pg. 12-13. 

Finally, the Board notes that the Veteran has continuously alleged that he was on the boxing team during service. Specifically, the Veteran has filed claims for service connection for headaches and tingling and contorted fingers as a direct result of those boxing activities. While those claims were denied, the claim of in-service boxing remains a possible consideration for his current claim, and certainly qualifies as a possible in-service injury or incurrence for the purpose of establishing service connection.   

Instead, the VA examiner relied on the inaccurate factual premise that the Veteran did not have any symptoms or issues with his hands until after service, thereby rendering his nexus opinion inadequate for adjudication purposes. See Reonal v. Brown, 5 Vet. App. 458, 461 (a medical opinion based on an inaccurate factual premise has little, if any, probative value); see also, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible). Accordingly, as noted above, further evidentiary development is required for the VA to fulfill its duty to the Veteran. Specifically an addendum medical opinion/examination is required, so to provide an adequate nexus opinion based on all the relevant facts presented herein, and in the Veteran's claims file.

Service Connection - Toenail Condition & Foot Condition (Arthritis)

The Veteran was afforded a VA C&P examination in April 2012, evaluating the nature and etiology of his claimed toenail condition and foot condition. After an in-person examination, and after reviewing the Veteran's claims file, to include his medical history, the examiner determined that neither condition was etiologically related, or caused by, any incident of the Veteran's military service. Furthermore, the examiner concluded that neither condition was related to his already service-connected flatfeet. However, the Board finds defects in both, brief, nexus opinions that render them inadequate for adjudication purposes, and require the Board to remand such issues for further evidentiary development. 

With regards to the Veteran's claimed toenail condition, the April 2012 VA examiner noted that the Veteran's toenail condition, diagnosed as bilateral onychomycosis, was not likely related to the Veteran's military service. The examiner opined that since there was no evidence of any in-service injury or incident, that such condition was not etiologically related to service. However, the Board points out that the Veteran has continuously contended that the cause of his toenail condition was due to him being issued boots a size too small during service, and that this condition has persisted since his basic training. Furthermore, the Veteran's STRs show clear evidence of report of foot swelling and pain during service, none of which was discussed by the VA examiners in his negative opinion. 

As noted earlier, an examiner must consider lay statements regarding his condition, unless the VA finds that such statements are not credible. See Dalton v. Nicholson, 21 Vet. App. 23. Neither the Board, nor the VA, has found that the Veteran's claims regarding his in-service incidents to be not credible or not competent. In-fact, the Veteran has been consistent in such claims throughout the appeals period. As such, an adequate examination would require a discussion on whether such in-service incurrences/injuries caused the Veteran's current toenail condition. The Board notes that the probative value of any opinion is based on the reasoning/basis for its conclusion regarding the nexus or etiology of the claimed condition. See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (most of the probative value of the opinion is derived from discussion of the underlying medical rationale). Accordingly, this examination is inadequate and an addendum medical opinion and/or examination is required prior to an adjudication on the merits. 

Likewise, the Board finds the April 2012 VA examination to be equally inadequate with regards to the Veteran's claim for his bilateral foot condition, to include arthritis. In the same examination report, the VA examiner concluded that the Veteran's foot condition was not caused by the Veteran's service-connected flatfeet. However, the examiner fails to discuss or conclude any nexus opinion regarding direct causation to any incident of the Veteran's military service, and only opined on secondary causation of the Veteran's flatfeet. The Board finds that a review of the Veteran's STR's reveal that the Veteran reported issues with his feet, to include a foot sprain in August 1967. See Service Treatment Records dated August 1967. This, along with his lay testimony regarding running and training in shoes too small for his feet, the Board finds that such nexus opinion that only opine on secondary service-connection is wholly inadequate, and an addendum opinion must be obtained that discusses all viable theories of entitlement, to include on a direct basis. 

The Board further finds that both nexus opinions provided in the April 2012 examination is further inadequate, even with regards to their nexus opinions regarding secondary causation by the Veteran's flatfeet. For both the Veteran's claimed toenail condition and foot condition (arthritis), the examiner failed to conclude or opine on whether the Veteran's already service-connected flatfeet aggravated (permanently worsened beyond normal progression) his claimed conditions. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Such failure to opine on aggravation for a secondary condition renders such examination inadequate and further calls for an addendum opinion or additional examination. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed conditions that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. Once the above has been accomplished, arrange for the Veteran's claims file, and a copy of this remand to be reviewed by the VA examiners who previously examined the Veteran in January 2012 and April 2012 examinations. If the prior VA examiners are unavailable, then forward the request to appropriate VA examiners.

With regards to the Veteran's service-connected flatfeet, the examiner is requested to ascertain the current severity of the conditions, to include a current diagnosis. 

With regards to the Veteran's service connection claims, to include a foot condition (arthritis), toenail condition, and right hand condition, the RO should obtain an examination and/or addendum opinion.  This report should discuss the etiology of the claimed conditions, to include as secondary to the Veteran's service-connected flatfeet, and addressing whether it is at least as likely as not that the Veteran's disorders are related to/caused by, or AGGRAVATED (permanently worsened beyond normal progression) by his service-connected conditions, or his military service.

a. The examiners should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file. Of particular note, the examiner attention is called to the Veteran's STRs, as well as the Veteran's lay statements regarding any in-service incidents and injuries related to his claimed disabilities. The Board notes that the Veteran is considered credible regarding his lay accounts of his military service.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




